Cooper, J.,
delivered the opinion of the court.
On the evidence it is entirely certain what part of the purchase-price of the lot desci'ibed in the pleading and evidence was the money of his wards, and what part was the money of Dr. Fant, the guardian. Dnder these circumstances, his wards had the right, at their election, to charge their money, with interest, upon the lot, or to take an interest therein proportionate to the amount of their money that went into it as compared to the purchase-price. They have not the right to elect to take the entire interest in the property, for that would be to appropriate not their own but the property of *580the guardian. Before making their election, the wards are entitled to have accounts stated in both aspects, and, being thus advjsed, to elect that which is the more beneficial to them.

Decree reversed and cause remanded.